Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Applicants’ declaration of 12-23-21 has been reviewed. However, it is the position of the examiner that if applicants’ calculation on pages 6-7 of applicants remarks of 12-23-21 were to be viewed as correct by those skilled in the art then Shinohara does not teach or disclose applicants’ B1/B2 ratio. Assuming that applicants’ calculation were viewed as incorrect by those skilled in the art then Shinohara does not teach or suggest a B1/B2 ratio free of ambiguity and Shinohara therefore does not provide motivation to arrive at applicants claimed B1/B2 ratio either.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
2-22-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765